Citation Nr: 0302162	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

(The issue as to the merits of the claim for service 
connection for schizophrenia will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active military service from December 1967 
until July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that new and material evidence had not 
been submitted with which to reopen a claim of entitlement to 
service connection for schizophrenia and denied entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  The veteran has appealed only the schizophrenia 
claim.

As to the merits of claim for service connection for 
schizophrenia, the Board is undertaking additional 
development pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing that matter. 


FINDINGS OF FACT

1.  In rating action dated in March 1997, the RO denied 
entitlement to service connection for schizophrenia.  The RO 
properly notified the veteran of that decision, and he did 
not appeal it.

2.  Since the March 1997 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for schizophrenia, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim has been submitted.


CONCLUSION OF LAW

The evidence submitted since the RO's March 1997 decision 
denying entitlement to service connection for schizophrenia 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified as amended at 
38 U.S.C.A. § 5103A(f) (West Supp. 2002)); 38 C.F.R. §§ 
3.104(a), 3.156(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2000 rating action, the RO determined that new 
and material evidence had not been submitted with which to 
reopen a claim of entitlement to service connection for 
schizophrenia.  The veteran appealed that rating action.

Subsequently, in a July 2000 rating action, the RO denied the 
claim on the merits, without any specific finding that new 
and material evidence had been submitted with which to reopen 
the claim, or identification of any new and material 
evidence.  In a Supplemental Statement of the Case issued in 
July 2002, the RO indicated that the record included a 
private medical statement from Dr. R. (dated in March 2000) 
which was determined to constitute new and material evidence, 
thereby reopening the claim.  

The Board must address the issue of new and material evidence 
in the first instance, because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Any finding on 
the merits entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Accordingly, in this appeal, the Board will address the claim 
of whether new and material evidence has been submitted with 
which to reopen a claim of entitlement to service connection 
for schizophrenia.  

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the Statement 
of the Case (SOC) provided by the RO in July 2000 and the 
Supplemental Statement of the Case (SSOC) issued in July 
2002, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate the claim 
presented.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

In particular, in correspondence from the RO dated in January 
2002, the text of the governing VCAA provisions was explained 
to the veteran and he was advised by the RO that VA would 
make a reasonable effort to obtain any additional evidence 
which the veteran might identify as pertinent to his claim.  
He was also advised of what evidence the RO would attempt to 
retrieve, and of his responsibilities in obtaining such 
evidence (e.g., adequately identifying such records).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  It 
appears that all obtainable evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's original claim for VA compensation was received 
in May 1975, at which time he claimed that he suffered from 
mental illness, from August 1974.

Private medical records reflect that the veteran was 
hospitalized in August 1974, at which time a diagnosis of 
probable schizophrenia was made, and in March 1975, at which 
time a diagnosis of paranoid type schizophrenia was made.  In 
a July 1975 rating action, the RO denied entitlement to non-
service-connected pension benefits.

In September 1996, the veteran filed a claim for a mental 
disorder.  

In March 1997, the veteran's service medical records were 
received.  The service medical records are entirely negative 
for any complaints, treatment, findings, or diagnosis of a 
psychiatric disorder.  The separation examination conducted 
in July 1969 reflects that a psychiatric evaluation was 
normal. 

Private mental health center reports, dated from 1983 to 
1997, reflect that the veteran was treated for schizophrenia 
during that time period.

By rating action of March 1997, the RO denied entitlement to 
service connection for schizophrenia, reasoning that the 
condition was not shown in service or within the first post-
service year.  The veteran was notified of that decision in 
April 1997 and did not appeal it; therefore, it became final.

In June 1999, the veteran filed to reopen his claim of 
entitlement to service connection for a mental disorder.

In November 1999, private treatment records from a mental 
health center, dated from 1978 to 1999 were received, 
documenting treatment for schizophrenia.  In March 2000, a 
private medical statement from a psychiatrist with the mental 
health center was received.  He opined that the veteran 
suffered from paranoid schizophrenia and it was his opinion 
that the illness began when the veteran was serving in the 
U.S. Armed Forces in Vietnam.  

In a January 2000 rating action, the RO determined that new 
and material evidence had not been submitted with which to 
reopen the claim of entitlement to service connection for 
schizophrenia.  Subsequently, in a July 2000 rating action, 
the RO denied the claim on the merits, apparently having 
determined that new and material evidence had been submitted 
with which to reopen the claim, as has been previously 
explained herein.

III.  Pertinent Law and Regulations

A.  Service Connection

The pertinent substantive criteria provide that service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, such as psychoses, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 C.F.R. §§ 
3.307, 3.309.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

B.  Finality/new and material evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103 (2002).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38  C.F.R. §§ 20.200, 20.302 (2002).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order to reopen the claim.  Evans v. Brown, 
supra.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

The VCAA, discussed above, has expressly retained that 
reopening requirement, stating that there has been no change 
in the requirement that the Secretary may not "reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 . . . ."  VCAA § 3(a), 114 Stat. 2096, 2097-98 (now 
codified as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 
2002)).  Clearly, therefore, to whatever extent the new 
legislation has changed the approach to developing evidence 
in claims, it has not modified the longstanding requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
the new provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to an attempt to reopen a claim by 
submitting new and material evidence, pursuant to 38 U.S.C. 
§ 5108).

IV.  Analysis

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for schizophrenia.  

In a March 1997 rating action, the RO denied entitlement to 
service connection for schizophrenia, reasoning that the 
condition was not shown in service or within the first post-
service year.  That rating action represents the most recent 
final decision regarding this claim.  See 38 C.F.R. 
§§ 20.200, 20.302, 20.1103.  Accordingly, the Board must 
review the evidence submitted since the March 1997 decision 
in order to ascertain whether new and material evidence has 
been submitted addressing the critical inquiry of whether the 
veteran's schizophrenia was incurred in service or within the 
first post service year.

Having reviewed the record, the Board finds that the March 
2000 private medical statement from a psychiatrist from the 
veteran's treating mental health center constitutes both new 
and material evidence.  In that statement, the psychiatrist 
opined that the veteran suffered from paranoid schizophrenia, 
and expressed the opinion that the illness had begun while 
the veteran was serving in the Armed Forces in Vietnam.  This 
evidence is new, in that it was not of record at the time of 
the RO's March 1997 decision.  It is also material, as it 
specifically addresses the matter of service incurrence and 
even supports the veteran's claim.  In essence, this 
statement constitutes evidence bearing directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

In this case, upon consideration of the totality of the 
evidence both of record prior to and following the RO's March 
1997 decision, the Board concludes that new and material 
evidence has been submitted.  The claim is therefore 
reopened. 

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A.  Here, the Board is undertaking 
additional development with respect to the underlying claim 
of service connection for schizophrenia, and will issue a 
separate decision once that development is complete. 

ORDER

New and material evidence has been submitted with which to 
reopen the claim of entitlement to service connection for 
schizophrenia.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

